Citation Nr: 1813596	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-28 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO is the Agency of Original Jurisdiction (AOJ) in this claim.  The AOJ denied the benefits sought on appeal.

After the AOJ denied the benefits in the September 2012 rating decision, the Veteran filed a claim to re-open entitlement to service connection for his claimed right knee disability in January 2013.  The AOJ sent a ratings decision letter denying re-opening in May 2013.  However, the original claim was not yet final because it was still within the one year period for appeal, so the Board will disregard the AOJ's denial to re-open.  In May 2013, the Veteran successfully submitted a notice of disagreement to the original September 2012 ratings decision, and that ratings decision is now before the Board.

The Veteran provided testimony before the undersigned Veterans Law Judge at a Board hearing in October 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of this claim.  38 C.F.R. § 3.159(c) (2017).  A preliminary review of the record reflects that further development is necessary for the Veteran's claimed right knee disability to fulfill that duty. 

There is evidence of a current diagnosis in the July 2014 VA examination of degenerative joint disease for both of the Veteran's knees.  In addition, the Veteran's service treatment records show he was diagnosed with a strained hamstring with symptoms of hyperextension, and lay testimony indicates the Veteran continued treatment for these symptoms throughout his active service and after discharge.  

At the July 2017 Board hearing, the Veteran indicated that in 2003 he underwent arthroscopy on his right knee from one or more private doctors for relief from his worsening symptoms.  Unfortunately, the records from the Veteran's private medical doctors are not yet of record.  In addition, review of the record does not reveal any attempt has been made to retrieve these records.  The Veteran also indicated he had applied for, and is receiving, benefits related to his claimed right knee disability from the Social Security Administration (SSA).  Unfortunately, the records from the Veteran's SSA benefits, including his application, determination, and any records upon which the determination was made, are not yet of record.  In addition, review of the record does not reveal any attempt has been made to search for the Veteran's SSA records.

These SSA records and private treatment records may be relevant to the claim on appeal, especially if they help establish for the Veteran's current diagnosis a continuity of symptomatology from active service.  As such, remand is required to obtain these records and associate them with the claims file.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he provide the contact information of all health care providers who have provided treatment for his claimed right knee disability, to include the private doctors and clinic where he received arthroscopy treatment in 2003.

Upon receipt of the requested information and the appropriate releases as needed, the AOJ should contact all identified health care providers and request that they forward copies of all available medical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record. 

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2. Obtain and associate with the record any records from the Social Security Administration, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3. The AOJ should conduct any other development deemed appropriate.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4. After the above development has been completed, the AOJ should readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




